 



Exhibit 10.1
THIRD AMENDMENT
TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 13, 2007, is by and among CALUMET LUBRICANTS CO., LIMITED PARTNERSHIP, an
Indiana limited partnership (the “Company”), CALUMET SHREVEPORT, LLC, an Indiana
limited liability company (“Calumet Shreveport”), CALUMET SHREVEPORT LUBRICANTS
& WAXES, LLC, an Indiana limited liability company (“CSLW”), CALUMET SHREVEPORT
FUELS, LLC, an Indiana limited liability company (“CSF”), CALUMET SPECIALTY
PRODUCTS PARTNERS, L.P., a Delaware limited partnership (“CSPP”), CALUMET LP GP,
LLC, a Delaware limited liability company (“CLPGP”), CALUMET OPERATING, LLC, a
Delaware limited liability company (“Operating”) and CALUMET SALES COMPANY
INCORPORATED, a Delaware corporation (“Calumet Sales” and together with the
Company, Calumet Shreveport, CSLW, CSF, CSPP, CLPGP and Operating, collectively,
the “Borrowers” and each individually a “Borrower”), the financial institutions
identified on the signature pages hereto as lenders (collectively, “Lenders”),
and BANK OF AMERICA, N.A., as agent for the Lenders (the “Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Credit Agreement dated as of December 9,
2005 among the Borrowers, the Lenders and the Agent (as amended, the “Existing
Credit Agreement”), the Lenders have extended commitments to make certain credit
facilities available to the Borrowers;
     WHEREAS, the Company has requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement; and
     WHEREAS, the Agent and the Lenders are willing to make such amendments upon
the terms and conditions contained in this Amendment;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
agreements herein contained, the parties hereby agree as follows:
PART I
DEFINITIONS
     SUBPART 1.1. Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:
     “Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
     “Amendment No. 3 Effective Date” is defined in Subpart 3.1.
     SUBPART 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Amended Credit Agreement.
PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT
     Effective on (and subject to the occurrence of) the Amendment No. 3
Effective Date, the Existing Credit Agreement is hereby amended in accordance
with this Part II. Except as so amended, the Existing Credit Agreement shall
continue in full force and effect.
     SUBPART 2.1. Amendment to Section 10.2.1. Section 10.2.1 of the Existing
Credit Agreement is hereby amended by deleting clause (t) in its entirety and
replacing it with the following:
     (t) Liens arising in connection with (i) any lease of catalyst necessary
for the operation of the refinery assets of the Consolidated Parties in the
Ordinary Course of Business or (ii) any commodity leases for catalyst elements
necessary for the operation of the refinery assets of the Consolidated Parties
in the Ordinary Course of

 



--------------------------------------------------------------------------------



 



Business and not for the purpose of speculation; provided, in each case, that
such Liens do not encumber any Property other than the catalyst or the commodity
being leased, or any insurance proceeds of either of the foregoing; and
     SUBPART 2.2 Amendment to Section 10.2.3. Section 10.2.3 of the Existing
Credit Agreement is hereby amended by (i) deleting the word “and” at the end of
clause (i) thereof, (ii) deleting the period at the end of clause (j) thereof
and replacing it with “; and”, and (iii) adding the following as a new clause
(k) thereof:
     (k) To the extent constituting Indebtedness, obligations of the
Consolidated Parties (i) arising under any license for a proprietary refining
process entered into by a Consolidated Party in connection with the Shreveport
Initiative or otherwise in the Ordinary Course of Business, (ii) in respect of
leases (including any such lease constituting a Capital Lease) of catalyst
necessary for the operation of the refinery assets of the Consolidated Parties
in the Ordinary Course of Business and (iii) in respect of commodity leases
(including any such commodity lease constituting a Capital Lease) for catalyst
elements and necessary for the operation of the refinery assets of the
Consolidated Parties in the Ordinary Course of Business and not for the purposes
of speculation.
PART III
CONDITIONS TO EFFECTIVENESS
     SUBPART 3.1. Amendment No. 3 Effective Date. This Amendment shall be and
become effective as of the date hereof (the “Amendment No. 3 Effective Date”)
when all of the conditions set forth in this Part III shall have been satisfied,
and thereafter this Amendment shall be known, and may be referred to, as the
“Third Amendment.”
     SUBPART 3.2. Execution of Counterparts of Amendment. The Agent shall have
received counterparts (or other evidence of execution, including telephonic
message, satisfactory to the Agent) of this Amendment, which collectively shall
have been duly executed on behalf of each of the Borrowers and each of the
Required Lenders.
     SUBPART 3.3 Amendment Fee. The Borrowers shall have paid or caused to be
paid an amendment fee to the Agent in connection with this Amendment for the pro
rata account of each Lender that shall have returned executed signature pages to
this Amendment no later than 5:00 p.m. on Friday, April 13, 2007, as directed by
the Agent, in an aggregate amount equal to $10,000 for such Lenders as a group.
PART IV
MISCELLANEOUS
     SUBPART 4.1 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.
     SUBPART 4.2. Instrument Pursuant to Existing Credit Agreement. This
Amendment is an Other Agreement executed pursuant to the Existing Credit
Agreement and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
     SUBPART 4.3. References in Other Agreements. At such time as this Amendment
shall become effective pursuant to the terms of Subpart 3.1, all references in
the Other Agreements to the “Credit Agreement” shall be deemed to refer to the
Existing Credit Agreement as amended by this Amendment.
     SUBPART 4.4. Representations and Warranties of the Borrowers. Each Borrower
hereby represents and warrants that (a) it has the requisite power and authority
to execute, deliver and perform this Amendment, (b) it is duly authorized to,
and has been authorized by all necessary action, to execute, deliver and perform
this Amendment, (c) the representations and warranties contained in Section 9 of
the Existing Credit Agreement (as amended by this Amendment) are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date and after giving effect to the amendments contained herein
(except for those which expressly relate to an earlier date) and (d) no Default
or Event of Default exists under the Existing Credit Agreement on and as of the
date hereof both before and after giving effect to the amendments contained
herein.

 



--------------------------------------------------------------------------------



 



     SUBPART 5.5. Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of executed counterparts of this Amendment by telecopy shall be
effective as an original and shall constitute a representation that an original
will be delivered.
     SUBPART 5.6. Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
     SUBPART 5.7. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SUBPART 5.8. Costs and Expenses. The Borrowers agree to pay all reasonable
out of pocket costs and expenses of the Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen, PLLC.
     SUBPART 5.9. No Other Modification. Except to the extent specifically
provided to the contrary in this Amendment, all terms and conditions of the
Existing Credit Agreement and the Other Agreements shall remain in full force
and effect, without modification or limitation.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Amendment to be
duly executed and delivered as of the date first above written.

                          BORROWERS:   CALUMET LUBRICANTS CO., LIMITED
PARTNERSHIP
 
                            By:   Calumet LP GP, LLC, its general partner
 
                                By:   Calumet Operating, LLC, sole member
 
                                    By:   Calumet Specialty Products Partners,
L.P., its sole member
 
                                        By:   Calumet GP, LLC, its general
partner
 
                       
 
                  By:   /s/ R. PATRICK MURRAY, II
 
                       
 
                  Name:   R. Patrick Murray, II
 
                  Title:   Vice President and Chief Financial Officer

              CALUMET SHREVEPORT, LLC
 
       
 
  By:   /s/ R. PATRICK MURRAY, II
 
       
 
  Name:   R. Patrick Murray, II
 
  Title:   Vice President and Chief Financial Officer
 
            CALUMET SHREVEPORT LUBRICANTS & WAXES, LLC
 
       
 
  By:   /s/ R. PATRICK MURRAY, II
 
       
 
  Name:   R. Patrick Murray, II
 
  Title:   Vice President and Chief Financial Officer
 
            CALUMET SHREVEPORT FUELS, LLC
 
       
 
  By:   /s/ R. PATRICK MURRAY, II
 
       
 
  Name:   R. Patrick Murray, II
 
  Title:   Vice President and Chief Financial Officer

 



--------------------------------------------------------------------------------



 



              CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.
 
       
 
  By:   Calumet GP, LLC, its general partner
 
       
 
  By:   /s/ R. PATRICK MURRAY, II
 
       
 
  Name:   R. Patrick Murray, II
 
  Title:   Vice President and Chief Financial Officer

                      CALUMET LP GP, LLC
 
                    By:   Calumet Operating, LLC, its sole member
 
                        By:   Calumet Specialty Products Partners, L.P., its
sole member
 
               
 
          By:   Calumet GP, LLC, its general partner
 
               
 
          By:   /s/ R. PATRICK MURRAY, II
 
               
 
          Name:   R. Patrick Murray, II
 
          Title:   Vice President and Chief Financial Officer

                  CALUMET OPERATING, LLC
 
                By:   Calumet Specialty Products Partners, L.P., its sole member
 
           
 
      By:   Calumet GP, LLC, its general partner
 
           
 
      By:   /s/ R. PATRICK MURRAY, II
 
           
 
      Name:   R. Patrick Murray, II
 
      Title:   Vice President and Chief Financial Officer

              CALUMET SALES COMPANY INCORPORATED
 
       
 
  By:   /s/ R. PATRICK MURRAY, II
 
       
 
  Name:   R. Patrick Murray, II
 
  Title:   Vice President and Chief Financial Officer

 



--------------------------------------------------------------------------------



 



          AGENT AND LENDERS:   BANK OF AMERICA, N.A.,
as Agent and a Lender
 
       
 
  By:   /s/ HANCE VANBEBER
 
       
 
  Name:   Hance VanBeber
 
  Title:   Senior Vice President
 
            JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent and a Lender
 
       
 
  By:   /s/ SANTIAGO GIRALDO
 
       
 
  Name:   Santiago Giraldo
 
  Title:   Vice-President
 
            LASALLE BUSINESS CREDIT, INC.,
as Co-Syndication Agent and a Lender
 
       
 
  By:   /s/ STEVE FRIEDLANDER
 
       
 
  Name:   Steve Friedlander
 
  Title:   Senior Vice President
 
            WELLS FARGO FOOTHILL, LLC,
as a Lender
 
       
 
  By:   /s/ JENNIFER FONG
 
       
 
  Name:   Jennifer Fong
 
  Title:   Account Executive, AVP
 
            WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender
 
       
 
  By:   /s/ JOE CURDY
 
       
 
  Name:   Joe Curdy
 
  Title:   Director
 
            NATIONAL CITY BUSINESS CREDIT, INC.,
as a Lender
 
       
 
  By:   /s/ TOM BUDA
 
       
 
  Name:   Tom Buda
 
  Title:   Vice President
 
            SIEMENS FINANCIAL SERVICES, INC.,
as a Lender
 
       
 
  By:   /s/ MARK PICILLO
 
       
 
  Name:   Mark Picillo
 
  Title:   Vice President

 